Citation Nr: 0313032	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  95-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had verified active duty from September 1990 to 
July 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran's claims of 
entitlement to service connection for a left knee disability 
and a right knee disability were denied.  


REMAND

The Board is regrets delaying a disposition of this issue 
given the previous remands of April 1997, August 1999 and 
January 2001.  However, in August 2002 the Board performed 
additional development on the claim of entitlement to service 
connection for a left knee and right knee disorder pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
development has been accomplished.  Because the RO has not 
yet considered the additional evidence developed by the Board 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for degenerative joint disease 
of the left knee and degenerative joint 
disease of the right knee.  

2.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case on the issue and afforded the 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

